Citation Nr: 1022561	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-24 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, whether the reopened claim should 
be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
numbness of the left arm, and if so, whether the reopened 
claim should be granted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral leg pain, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  Although the RO has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for a low back disability, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A May 2006 rating decision granted service connection for 
bilateral pes planus.  This was a full grant of the benefit 
sought with regard to that issue.  Grantham v. Brown, 114 F 
.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for a low 
back disability, and whether new and material evidence has 
been received to reopen claims for service connection for 
numbness of the left arm bilateral leg pain are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  In an unappealed decision issued in December 2003, the RO 
denied the Veteran's claims for service connection for a low 
back injury, numbness in the left arm and bilateral leg pain.

2.  The evidence associated with the claims file subsequent 
to the December 2003 denial includes evidence that relates to 
an unestablished fact necessary to substantiate the clam for 
service connection for a low back disability, is not 
cumulative or redundant of the evidence previously of record 
and is sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for a low 
back disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The Board has determined that new and material evidence has 
been submitted to reopen the claim for entitlement to service 
connection for a low back disability.  Therefore, no further 
notice or development is needed to assist the Veteran in 
substantiating this aspect of his claim.  The VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  See 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

The Veteran originally filed claims for service connection 
for a low back injury and numbness in the left arm, secondary 
to a low back injury in December 2002.  He subsequently filed 
a claim for service connection for bilateral chronic leg 
pain, secondary to a low back injury in July 2003.  

In December 2003, the RO issued a denial of the Veteran's 
claims, based on findings that there was no evidence of a low 
back disability; there was no evidence showing that numbness 
of the left arm was incurred or aggravated in military 
service and no evidence of a low back injury related to 
service; and there was no evidence showing bilateral leg pain 
was incurred or aggravated in military service and no 
evidence of a low back injury related to service.  See 
December 2003 denial.  The Veteran did not file an appeal and 
the decision became final.  The appellant's current claim to 
reopen was received in May 2005.

At the time of the December 2003 denials, the evidence of 
record included service treatment records which were negative 
for any evidence of a low back injury.  

The medical evidence added to the record since the December 
2003 denials includes VA outpatient treatment records from 
the VA Medical Center in Charleston, South Carolina dated 
from March 2003 to May 2007 showing that the Veteran reported 
possibly hurting his back in 1977 and that he complained of 
low back pain for 20+ years.  The records also show that the 
Veteran was diagnosed with a herniation of L4-5.  The 
evidence also includes the report of a June 2003 MRI of the 
lumbar spine conducted at the Beaufort Memorial Hospital, 
showing evidence of minimal diffuse disc bulging at L4-5.

As the prior denial for service connection for a low back 
disability was premised on the absence of evidence of a 
current disability, the subsequently received evidence 
showing a current disability relates to an unestablished fact 
necessary to substantiate the claim, i.e., that the Veteran 
has a current low back disability.  Moreover, the new 
evidence of a diagnosed low back disability, in conjunction 
with the evidence of reports of low back pain for more than 
20 years and a possible back injury in 1977 in the VA 
outpatient treatment records, is sufficiently supportive of 
the claim to raise a reasonable possibility of substantiating 
the claim.  It is not cumulative.  Accordingly, new and 
material evidence has been received and the claim of 
entitlement to service connection for a low back disability 
is reopened.


ORDER

New and material evidence has been presented, and the claim 
for service connection for a low back disability is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

As noted above, the Veteran has reported that he has 
experienced symptoms for of low back pain for more than 20 
years (i.e. since service), and that he possibly injured his 
back in 1977 (i.e. while in service).  The evidence also 
shows that the Veteran has been diagnosed as having a current 
low back disability.  The Veteran's reports of a continuity 
of symptomatology can satisfy the requirement for evidence 
that the claimed disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

Contemporaneous evidence of an ongoing back disability in the 
years following service is not of record.  VA outpatient 
treatment records, however, show that in March 2003, he 
reported the onset of back symptoms in 1977.  On the other 
hand a May 2005 outpatient treatment record shows that the 
Veteran reported a 20 year history of back pain, which would 
have placed its onset a number of years after service.

An examination and opinion are needed to determine whether 
the Veteran's currently diagnosed low back disability is 
related to service.  38 U.S.C.A. § 5103A(d) (West 2002).

The Veteran also contends that his current low back 
disability is secondary to his service-connected bilateral 
pes planus.  The Board is required to consider all issues, 
and theories of entitlement, raised by the appellant.  See 
Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir. 2000).

The Veteran contends that numbness in the left arm, bilateral 
leg pain, is secondary to the claimed back disability.  These 
issues are inextricably intertwined with his claim for 
entitlement to service connection for a low back disability.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue could have an 
impact on the adjudication of the other).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the etiology of his current back 
disability.  The examiner should provide 
an opinion as to whether the Veteran's 
current low back disability is, at least 
as likely as not (50 percent probability 
or more), related to a disease or injury 
in service.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's current low back disability was 
caused or aggravated by the service 
connected bilateral pes planus.

The examiner should also provide an 
opinion as to whether the leg pain or left 
arm numbness is related to any current low 
back disability.


The examiner should review the claims 
folder and provide a rationale for all 
opinions and conclusions expressed.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that his reports must be considered in 
formulating the requested opinions.

If the examiner cannot provide an opinion 
without resort to speculation, the 
examiner should provide an explanation as 
to why this is so.

2.  Readjudicate the claims.  If the 
benefits sought on appeal are not granted, 
a supplemental statement of the case should 
be issued.  The case should be returned to 
the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


